DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022 has been entered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,444,063.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include each and every structural limitation of the instant application claim, including: a sprinkler comprising: a riser assembly (“riser” in at least claim 1) including a nozzle (“nozzle” in at least claim 1) having a raised and lowered position (implicit, based on claim 3); and, a compartment assembly (“plurality of body compartments” in at least claim 1) with an interior sized to contain at least a pilot valve (although the claim does not actually require a pilot valve, at least patented claim 4 positively includes a “pilot valve” within an interior of the compartment assembly); the interior extending between at least two opposite sides of the riser assembly (implicit, based on the riser “being disposed within said central compartment” and the compartment assembly “surrounding a top region of said central compartment”, as recited in at least claim 1).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,242,255.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include each and every structural limitation of the instant application claim, including: a sprinkler comprising: a riser assembly (“riser assembly” in at least claim 1) including a nozzle (“nozzle” in at least claim 1) having a raised and lowered position (“moving into, out of…said sprinkler body”, as recited in at least claim 1; as well as “moving vertically…relative to said sprinkler body”, as recited in at least claims 8 and 14); and, a compartment assembly (“body compartment” in at least claim 1) with an interior sized to contain at least a pilot valve (“configured to house a removable pilot valve”, as recited in at least claim 1); the interior extending between at least two opposite sides of the riser assembly (“extending entirely around a riser wall of said riser assembly”, as recited in at least claim 1).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,539,602.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include each and every structural limitation of the instant application claim, including: a sprinkler comprising: a riser assembly (“sprinkler riser” in at least claim 1) including a nozzle (implicit with the inclusion of a sprinkler riser) having a raised and lowered position (“that rises during irrigation and lowers when irrigation is stopped”, as recited in at least claim 1); and, a compartment assembly (“compartment” in at least claim 1) with an interior sized to contain at least a pilot valve (although the claim does not actually require a pilot valve, at least patented claim 7 positively includes a “pilot valve” within an interior of the compartment assembly); the interior extending between at least two opposite sides of the riser assembly (“fixed entirely around said riser housing such that said compartment completely surrounds an outer portion of the riser”, as recited in at least claim 1).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,623,431.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include each and every structural limitation of the instant application claim, including: a sprinkler comprising: a riser assembly (“riser assembly” in at least claim 1) including a nozzle (“nozzle” in at least claim 1) having a raised and lowered position (“moving into, out of…said sprinkler body”, as recited in at least claim 1); and, a compartment assembly (“body compartment” in at least claim 1) with an interior sized to contain at least a pilot valve (although the claim does not actually require a pilot valve, at least patented claim 1 positively includes a “pilot valve” located within an interior of the compartment assembly); the interior extending between at least two opposite sides of the riser assembly (“wherein said body compartment extends entirely around a riser wall of said riser assembly”, as recited in at least claim 5).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,889,458.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include each and every structural limitation of the instant application claim, including: a sprinkler comprising: a riser assembly (“riser assembly” in at least claim 1) including a nozzle (“nozzle” in at least claim 1) having a raised and lowered position (“moving into, out of…said sprinkler body”, as recited in at least claim 1); and, a compartment assembly (“body compartment” in at least claim 1) with an interior sized to contain at least a pilot valve (although the claim does not actually require a pilot valve, at least patented claim 1 positively includes a “pilot valve” located within an interior of the compartment assembly); the interior extending between at least two opposite sides of the riser assembly (“wherein said body compartment extends completely, radially around said riser assembly”, as recited in at least claim 6).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,987,649.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include each and every structural limitation of the instant application claim, including: a sprinkler comprising: a riser assembly (“sprinkler riser” in at least claim 1) including a nozzle (implicit with the inclusion of a sprinkler riser) having a raised and lowered position (“that rises during irrigation and lowers when irrigation is stopped”, as recited in at least claim 1); and, a compartment assembly (“compartment” in at least claim 1) with an interior sized to contain at least a pilot valve (although the claim does not actually require a pilot valve, at least patented claim 9 positively includes a “pilot valve” within an interior of the compartment assembly); the interior extending between at least two opposite sides of the riser assembly (“disposed around said riser housing”, as recited in at least claim 3).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,328,444.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include each and every structural limitation of the instant application claim, including: a sprinkler comprising: a riser assembly (“sprinkler riser” in at least claim 1) including a nozzle (implicit with the inclusion of a sprinkler riser) having a raised and lowered position (“that rises during irrigation and lowers when irrigation is stopped”, as recited in at least claim 1); and, a compartment assembly (“compartment” in at least claim 1) with an interior sized to contain at least a pilot valve (although the claim does not actually require a pilot valve, at least patented claims 7 and 9 positively include a “pilot valve” within an interior of the compartment assembly); the interior extending between at least two opposite sides of the riser assembly (“positioned entirely around said riser”, as recited in at least claim 1).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,556,248.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include each and every structural limitation of the instant application claim, including: a sprinkler comprising: a riser assembly (“sprinkler riser” in at least claim 1) including a nozzle (implicit with the inclusion of a sprinkler riser) having a raised and lowered position (“configured to vertically extend during operation”, as recited in at least claim 1); and, a compartment assembly (“compartment” in at least claim 1) with an interior sized to contain at least a pilot valve (although the claim does not actually require a pilot valve, at least patented claim 1 positively includes a “pilot valve” located within an interior of the compartment assembly); the interior extending between at least two opposite sides of the riser assembly (“positioned entirely around said injection-molded riser housing”, as recited in at least claim 5).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,654,061.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include each and every structural limitation of the instant application claim, including: a sprinkler comprising: a riser assembly (“riser” in at least claim 1) including a nozzle (“nozzle” in at least claim 1) having a raised and lowered position (“vertically movable relative to said central compartment”, as recited in at least claim 8); and, a compartment assembly (“outer compartment” in at least claim 1) with an interior sized to contain at least a pilot valve (although the claim does not actually require a pilot valve, at least patented claim 3 positively includes a “pilot valve” located within an interior of the compartment assembly); the interior extending between at least two opposite sides of the riser assembly (“includes an interior space disposed completely around said riser”, as recited in at least claim 1).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,167,304.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include each and every structural limitation of the instant application claim, including: a sprinkler comprising: a riser assembly (“sprinkler riser” in at least claim 1) including a nozzle (implicit with the inclusion of a sprinkler riser) having a raised and lowered position (implicit, since the sprinkler is claimed as a “pop-up sprinkler”); and, a compartment assembly (“compartment” in at least claim 1) with an interior sized to contain at least a pilot valve (although the claim does not actually require a pilot valve, at least patented claim 1 positively includes a “pilot valve” located within an interior of the compartment assembly); the interior extending between at least two opposite sides of the riser assembly (“completely surrounding a circumference of the riser”, as recited in at least claim 1).

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/450,662 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned copending application include each and every structural limitation of the instant application claim, including: a sprinkler comprising: a riser assembly (“sprinkler riser” in at least claim 1) including a nozzle (implicit with the inclusion of a sprinkler riser) having a raised and lowered position (“that rises during irrigation and lowers when irrigation is stopped”, as recited in at least claim 1); and, a compartment assembly (“compartment” in at least claim 1, or “circular framework” / “compartment” in at least claim 10) with an interior sized to contain at least a pilot valve (although the claim does not actually require a pilot valve, at least patented claims 7, 9 and 14 positively include a “pilot valve” located within an interior of the compartment assembly); the interior extending between at least two opposite sides of the riser assembly (“compartment entirely surrounds a circumference of the riser housing”, as recited in at least claim 10).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hunter et al., USPN 6,138,924.
Hunter (see Figs. 1 and 2) shows a sprinkler (10) comprising: a riser assembly (34) including a nozzle (24) having a raised (Fig. 2) and lowered position (Fig. 1); and, a compartment assembly (inclusive of 12 and 42) with an interior (44); the interior extending between at least two opposite sides of the riser assembly (see again, Figs. 1 and 2).  As to the recitation, “sized to contain at least a pilot valve”, such is merely a broad statement of function which has (at most) limited patentable weight, particularly since the claimed “sprinkler” does not actually require a “pilot valve”, but only a capability for the “interior” to be “sized to contain” a pilot valve.  Since neither an actual size of the “interior”, nor an actual size or other structural attributes of the un-claimed “pilot valve” are recited in the claim, the “sprinkler” of claim 1 cannot be said to be patentably distinct from that shown by Hunter.  It is also noted, since numerous relatively small-sized prior art pilot valves exist, it is reasonable to expect the compartment assembly interior shown by Hunter to be capable of containing at least one existing, prior art pilot valve, particularly since Hunter expressly describes the compartment assembly interior to be “a relatively large annular space” (see column 6, line 36).

Response to Arguments
Applicant’s arguments, see page 3 of the “Remarks” section of the response filed June 20, 2022, with respect to claim 1, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752